Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Cogburn Nursing Center — Huntsville ) Date: June 3, 2008

(CCN: 01-5440), )
)
Petitioner, )
)

-Vv.- ) Docket No. C-07-375

) Decision No. CR1798
Centers for Medicare & Medicaid )
Services. )
)

DECISION

I sustain the determinations by the Centers for Medicare & Medicaid Services (CMS) that
Petitioner, Cogburn Health & Rehabilitation — Huntsville failed to comply substantially
with Medicare participation requirements. However, | find to be clearly erroneous
CMS’s determination that Petitioner manifested immediate jeopardy level deficiencies
after January 29, 2007. In light of this conclusion I impose the following remedies
against Petitioner:

* Civil money penalties of $200 per day for each day of a period that began on
January 17, 2007 and which continued through January 28, 2007;

+ A civil money penalty of $4000 for one day, January 29, 2007; and

* Civil money penalties of $200 per day for each day of a period that began on
January 30, 2007 and which continued through March 1, 2007.

Additionally, I sustain CMS’s determination to deny Petitioner payment for new
admissions during the period which ran from February 25, 2007 through March 1, 2007.
I. Background

Petitioner is a skilled nursing facility in Huntsville, Alabama. It participates in the
Medicare program. Its participation in Medicare is governed by sections 1819 and 1866
of the Social Security Act (Act) and by implementing regulations at 42 C.F.R. Parts 483
and 488. Additionally, its right to a hearing in this case is governed by regulations at 42
C.F.R. Part 498.

Petitioner was surveyed for compliance with Medicare participation requirements on
January 17, 2007 (January survey) and on February 16, 2007 (February survey). The
findings made at the January survey included findings that Petitioner failed to comply
substantially with several Medicare participation requirements. None of the findings
made at the January survey were of noncompliance so egregious as to qualify as
immediate jeopardy level deficiencies. The term “immediate jeopardy” is defined in
regulations to mean a situation in which a facility’s noncompliance with one or more
participation requirements has caused, or is likely to cause, serious injury, harm,
impairment, or death to a resident. 42 C.F.R. § 488.3.

At the February survey Petitioner was found to be noncompliant with three additional
participation requirements and its asserted noncompliance with all three of these
requirements allegedly caused immediate jeopardy to Petitioner’s residents. CMS
concurred with the January and February survey findings and determined to impose
remedies consisting of the following:

* Civil money penalties of $200 per day for each day of a period running from
January 17 through January 28, 2007;

* Civil money penalties of $4000 per day for each day of a period running from
January 29 through March 1, 2007; and

+ Denial of payment for new Medicare admissions for each day of a period running
from February 25 through March 1, 2007.

See P. Exs. 2, 5,7.

Petitioner requested a hearing and the case was assigned to me for a hearing and a
decision. The parties filed pre-hearing exchanges consisting of their proposed exhibits,
the written direct testimony of proposed witnesses, and pre-hearing briefs. Based on the
parties’ submissions I scheduled this case for an in-person hearing. Petitioner then moved
for summary disposition and CMS opposed the motion. I discussed the motion with the
3

parties at a pre-hearing conference at which the parties agreed that the case could be
decided without an in-person hearing and based on their written submissions. I allowed
each party to file an additional brief. Order Cancelling In-Person Hearing and
Establishing Briefing Schedule (Feb. 14, 2008).

CMS filed a total of 68 exhibits which it designated as CMS Ex. 1 - CMS Ex. 68.
Petitioner filed 51 exhibits (including five supplemental exhibits) which it designated as
P. Ex. 1 - P. Ex. 51. I receive all of these exhibits into the record of this case.

II. Issues, findings of fact and conclusions of law
A. Issues

The report of the January survey alleges that Petitioner manifested a total of six
deficiencies. CMS Ex. 3. Petitioner has not filed any arguments concerning them, either
in its pre-hearing brief, its motion for summary judgment, or in its final brief. I conclude
Petitioner is not contesting these deficiencies and the remedies imposed by CMS - civil
money penalties of $200 per day — and that CMS’s determination concerning the January
survey is now administratively final. For that reason I do not discuss the January survey
findings in this decision.

What remains at issue are the findings of noncompliance that were made at the February
survey. Specifically, the issues arising from this survey are whether:

1. As of the February survey Petitioner failed to comply substantially with
Medicare participation requirements;

2. Assuming Petitioner’s noncompliance as of the February survey, CMS’s
determination of immediate jeopardy was clearly erroneous;

3. CMS’s determination as to duration of immediate jeopardy was clearly
erroneous; and

4. CMS’s remedy determinations based on the February survey are
reasonable.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading.
4

1. Petitioner failed to comply substantially with Medicare participation
requirements as of the February survey.

The allegations of noncompliance in the February survey report relate entirely to the care
that Petitioner gave to two of its residents who are identified in the survey report as
Residents #s 1 and 2. Resident # 1 became a resident at Petitioner’s facility in September
2004. Prior to her admission the resident had suffered a stroke which left her severely
limited. She had other medical problems including advanced cardiovascular disease and
impaired cognitive skills. The resident required extensive assistance for bed mobility and
eating and was dependent on Petitioner’s staff for transfers, locomotion, dressing,
personal hygiene, and bathing. P. Ex. 44, at 1. In the months prior to late January 2007
the resident declined, losing weight and becoming bedridden. /d. at 2. She was difficult
to keep clean due to incontinence and was having problems with sustaining nutrition and
ydration.

The resident sustained two accidents prior to the February survey. On December 8, 2006
the resident rolled out of her bed, falling to the floor and sustained minor injuries. CMS
Ex. 43, at 12. On January 28, 2007, she fell from a shower bed, a device that enabled
Petitioner’s staff to transfer a bedridden resident such as Resident # 1 from her bed into
the facility’s shower area, while a nursing assistant attempted to bathe her. CMS Ex. 43,
at 1; see P. Ex. 45, at 12. The resident sustained a laceration to her forehead and a
fractured neck and she died from her injuries two days later.

Resident # 2 was admitted to Petitioner’s facility on October 24, 2002. The resident was
of Chinese origin and apparently spoke little or no English. Petitioner’s staff assessed the
resident as being at risk for wandering. P Ex. 44, at 2; P. Ex. 9. The staff implemented a
variety of protective measures designed to prevent the resident from escaping Petitioner’s
premises including the use of a Wanderguard bracelet. Resident # 2 exited Petitioner’s
facility on two occasions, the first occurring on September 21, 2006, and the second
occurring on January 11, 2007. P. Ex. 17, at 1; P. Ex. 19, at 1. On each occasion her
Wanderguard triggered an electronic alarm system and Petitioner’s staff promptly
retrieved the resident and returned her to the facility.

CMS argues that, in providing care to these residents, Petitioner failed to comply with the
following participation requirements:

+42 C.F.R. § 483.20(k)(3)(ii), which requires that a facility provide services to
each of its residents in accord with that resident’s written plan of care;
5

+ 42 C.F.R. § 483.25(h)(2), which requires a facility ensure that each of its
residents receives adequate supervision and assistance devices to prevent
accidents; and

+ 42 C.F.R. § 483.75 which requires a facility to be administered in a manner that
enables it to use its resources effectively and efficiently to attain or maintain the
highest practicable physical, mental, and psychosocial well-being of each of its
residents.

The preponderance of the evidence in this case supports a finding that Petitioner failed to
comply substantially with the requirements of 42 C.F.R. §§ 483.20(k)(3)(ii),
483.25(h)(2), and 483.75 in providing care to Resident # 1. The evidence does not
support a finding that Petitioner failed to comply substantially with the requirements of
these regulations in providing care to Resident # 2.

a. Petitioner was deficient in providing care to Resident # 1.

The evidence in this case proves that Petitioner failed to plan for the needs of Resident #
and to implement necessary precautions to protect that resident from sustaining a fall.
Petitioner’s staff knew that this resident was essentially helpless but it knew also that the
resident was vulnerable to rolling over while in bed and falling. However, despite this
nowledge the staff failed to take the extra precautions needed to assure the resident’s
safety. Petitioner’s staff assigned insufficient personnel to assist in bathing the resident,
given her mental and physical state and her proclivity for rolling over while in bed, and
the consequence was that the resident sustained a foreseeable fall.

Petitioner’s staff knew about the resident’s proclivities and vulnerabilities because on
December 8, 2006 the resident rolled out of her bed onto the floor and sustained injuries
from the fall. CMS Ex. 43, at 12, 14; CMS Ex. 41, at 3. That accident occurred because
Petitioner’s staff failed to assure that the side rails on the resident’s bed were properly
positioned. The accident put the staff on notice that the resident, incapacitated and
cognitively impaired as she was, was capable of falling if not adequately protected. And,
once put on notice, the staff had the obligation to thoroughly consider all of the
ramifications of the fall, to plan the resident’s care accordingly, and to implement
whatever was planned.

However, there is no evidence of record showing that Petitioner’s staff considered or
planned for taking additional precautions or protective actions for Resident # 1 after she
sustained her December 8, 2008 fall. CMS alleges that Petitioner’s care plan failed to
address the issue and, in particular, was silent as to special precautions that needed to be
taken when bathing the resident. Petitioner does not dispute CMS’s assertions about the
resident’s care plan. It argues that bathing of Resident # 1 was covered by a general
6

facility policy dealing with bathing of residents. P. Ex. 23. Therefore, according to
Petitioner, re-stating this policy or writing down additional instructions in the resident’s
care plan was not necessary.

I disagree with Petitioner’s contention that its policy statement substituted for the
particularized planning called for by Resident # 1’s unique problems. Petitioner’s policy
contains no language describing special precautions that needed to be taken in dealing
with a resident in the condition manifested by Resident # 1. P. Ex. 23. More importantly
it contained nothing in the way of a particularized assessment of the resident’s problems
nor did it mandate precautions that were unique to the resident’s problems. Id.

Implicit in 42 C.F.R. § 483.20(k)(ii) is a requirement that each resident’s care plan
provide an assessment and interventions that are unique to that resident’s individual needs
and problems. Adopting a generic policy concerning bathing and showering of residents
which did not mandate special precautions for a resident as debilitated as was Resident #
1 hardly addressed that resident’s individual needs.

Furthermore, the evidence shows that Petitioner’s staff failed adequately to supervise the
resident in order to prevent a foreseeable accident as is required by 42 C.F.R. §
483.25(h)(2). The staff knew that the resident could roll out of bed if not closely
supervised or otherwise protected. Thus, staff knew or should have known that
showering the resident in a shower bed would pose unacceptable risks unless the resident
was observed and protected at all times during the procedure of transferring her an
showering her. The necessary observation and protection could not be accomplished
when the resident was being bathed by only a single staff member because ~ as is
conceded by Petitioner — the staff member would be obligated to turn away from the
resident if only momentarily to attach or retrieve necessary equipment. Having the
resident bathed by a single staff member simply was inadequate protection given what the
staff knew.

Petitioner argues that the staff member who bathed the resident on January 28, 2007 had
lengthy prior experience bathing her and was confident that she could take care of the
resident’s needs. But, if the staff member had such confidence it was false confidence.
Whatever procedure had been determined to be safe in the past should have been
reconsidered and adjusted in light of the resident’s December 8, 2006 fall from her bed.
That incident should have put the staff on notice that only one person could not bathe the
resident safely.

7

Talso sustain CMS’s allegation that Petitioner’s failures adequately to plan to address the
needs of and to protect Resident # 1 comprised a failure by Petitioner’s management to
effectively administer the facility in contravention of the requirements of 42 C.F.R. §
483.75. Ultimately, it is the responsibility of a facility’s management to assure that its
staff execute their obligations under the regulations. That responsibility was particularly
important in the case of Resident # 1 because, as Petitioner acknowledges, the shower bed
that was involved in the resident’s fall and fatal injury was a new piece of equipment that
Petitioner purchased in December 2006. P. Ex. 45, at 4. That fact alone should have put
management on notice that there was a need to investigate intensively all risks that might
be related to using it in the case of a resident prone to rolling over and falling. Moreover,
management should have focused on assuring that the facility’s staff was trained in
addressing any risks that were identified. But, there is no evidence in this case that
management either identified the risks or trained the facility’s staff prior to the January
28, 2007 fall sustained by Resident # 1.

b. Petitioner was not deficient in providing care to Resident # 2.

Although the evidence amply supports my conclusion that Petitioner’s staff was remiss in
providing care to Resident # 1 it does not support a similar conclusion as respects the care
that the staff gave to Resident # 2. Indeed, the evidence supports the opposite conclusion.
In caring for Resident # 2 Petitioner’s staff anticipated and planned for the resident’s
needs and, based on its assessment of the resident, protected her effectively.

The preponderance of the evidence establishes that Petitioner’s staff were well aware of
Resident # 2’s proclivities to wander and planned to address those proclivities. It shows
also that, on two occasions when the resident attempted to elope, protective measures
worked effectively and the staff promptly and safely retrieved the resident.

The resident’s care plan shows that Petitioner’s staff was aware of, and took measures to
deal with, the resident’s propensity to wander. P. Ex. 9. The plan, which is dated June
14, 2006, but which was modified on several occasions subsequently, established as goals
that the resident’s whereabouts would be known by staff at all times and that the resident
would not leave Petitioner’s facility unaccompanied without the knowledge of
Petitioner’s staff. /d. at 1. Interventions that were implemented to achieve these goals
included, among other things: placement of a Wanderguard bracelet on the resident at all
times; checking the operation of the Wanderguard every shift; redirecting the resident
when she attempted to leave the facility; photographing the resident and placing her
photograph in the front of her chart; monitoring the resident for packing clothing or
belongings; listening for cues that the resident may attempt to leave Petitioner’s facility;
and engaging the resident in diversionary activities. /d. at 1-2; P. Ex. 44, at 3.
8

Petitioner’s staff engaged in additional interventions that were designed to minimize the
risk that Resident # 2 would elope. The resident was often kept at Petitioner’s nurse’s
station so that staff could keep an eye on her. P. Ex. 45, at 9. The resident was moved to
the room closest to the nursing station so that she might be supervised more closely. Jd.
The staff encouraged family visits. Jd. at 10.

On the two occasions when the resident attempted to elope from Petitioner’s facility the
staff retrieved the resident promptly without the resident being placed at risk. On
September 21, 2006 one of Petitioner’s staff responded to an alarm that was triggered by
the resident’s Wanderguard when the resident exited Petitioner’s facility. The resident
was observed standing 15 feet from the facility and was retrieved and brought back
inside. P. Ex. 45, at 7. Petitioner in-serviced its staff after this incident to make sure that
they were instructed as to how to respond appropriately to door alarms. P. Ex. 18. On
January 11, 2007 a staff member responded to an alarm and observed Resident # 2
outside of Petitioner’s facility, 28 feet from the door. P. Ex. 45, at 7. Again, the resident
was retrieved and brought back inside. On January 12, 2007, after the second elopement
attempt, Petitioner again in-serviced its staff. Jd.

The evidence supports the conclusion that Petitioner complied with the requirements of
42 C.F.R. §§ 483.20(k)(ii) and 483.25(h)(2) in providing care to Resident # 2 because it
shows that, in providing care to this resident, Petitioner’s staff did precisely what the
regulations require of it. The staff appropriately assessed the resident for her wandering
behavior, planned interventions to deal with it, and implemented those interventions.
And, the interventions worked to prevent the resident from eloping Petitioner’s premises.

The facts of this case — insofar as they concern Petitioner’s care of Resident # 2 — are
quite similar to those in Willow Creek Nursing Center, DAB No. 2040 (2006). I find the
rationale of Willow Creek to be persuasive and it clearly applies to the facts of this case.
In that case, a resident who, like Resident # 2 was prone to wandering, exited a facility on
more than one occasion (four times). On each occasion the facility’s alarm system alerted
staff to the attempted elopement and on each occasion the resident was retrieved
promptly, having progressed no more than several feet from the facility’s door. In Willow
Creek the facility was found to have taken all reasonable efforts to prevent the resident
from eloping. Those efforts were essentially identical to those that were employed by
Petitioner’s staff in providing care to Resident # 2.

All cases involving elopement risks are fact-intensive and, consequently, what might be
acceptable in one case would not be in another context. However, CMS has not
addressed in any depth the specific facts of this case. CMS’s arguments concerning the
care that Petitioner’s staff gave to Resident # 2 seem to reduce to an assumption that a
9

facility, even one such as this which is determined to safeguard its residents from
wandering, becomes liable if a resident so much as sets foot outside of the facility’s
doors. The Willow Creek decision makes it clear, and I agree, that such an argument is
overly simplistic.

A facility whose doors open onto an urban street or a busy highway might be under an
obligation to assure that a wandering resident not be exposed to the hazards caused

by that environment. In that case, exiting the facility, even for a few seconds, might pose
an unacceptable hazard to a resident. But, no such evidence of environmental hazards
immediately adjacent to Petitioner’s doors exists here. CMS has offered no proof that
such hazards were present in this case. Indeed, the evidence suggests otherwise, that
there is a relatively secluded area directly in front of Petitioner’s premises that is not
exposed to the types of risks that would mandate a facility to be, literally, exit-proof.
Consequently, the fact that Resident # 2, on two occasions, was able to walk a few feet
from Petitioner’s facility before being apprehended shortly after leaving the facility and
returned indoors is not, in and of itself, sufficient for finding Petitioner noncompliant.

In deciding whether Petitioner was deficient I have looked closely at the timeliness of
Petitioner’s response to the resident’s two elopement attempts. In Willow Creek the
facility staff responded immediately to the resident’s elopement attempts. In this case
there is no question that there was at least a short delay on each elopement attempt
between the moment when the facility’s alarm first sounded and the staff’s retrieval of the
resident. But, the record is inconclusive as to precisely how long the resident was outside
of Petitioner’s facility during each attempt and I am not persuaded that it shows a
substantial delay in retrieving the resident.

The only evidence respecting the length of time that the resident was outside of
Petitioner’s facility during the September 21, 2006 attempt appears to be a statement from
one of Petitioner’s staff that the alarm sounded for about five minutes before she
personally retrieved the resident. CMS Ex. 54, at 16. Five minutes is a substantial period
of time and, if the resident were indeed out of the facility for that long she would be at
risk for harm even if she did not wander far. However, the statement is not precise and it
is entirely unclear from the record whether the staff member actually recorded the length
of time that the alarm sounded or merely gave an off-the-cuff estimate.

There is no credible evidence as to how long the resident was outside of the facility on
January 11, 2007 before the staff retrieved her. Statements concerning this elopement
attempt either give no estimate of the amount of time when the resident was outside or
say only that it was “minutes” before the alarm was responded to. CMS Ex. 54, at 2, 10,
17.
10

I am not prepared to conclude that there were significant delays in retrieving Resident # 2
in the absence of convincing evidence establishing the length of time that the resident was
outside of Petitioner’s facility on the two occasions when she attempted to elope. The
evidence which specifically addresses this issue is, as I state, imprecise and not
persuasive. I find it more likely that on neither occasion was the resident outside of the
premises for very long, based on the fact that on each occasion the resident had wandered
only a few feet before she was retrieved.

I note, moreover, that CMS did not determine that Petitioner’s residents were at jeopardy
at any date prior to January 28, 2007, the date of Resident # 1’s fatal fall. It is indeed
unclear how - or if at all — CMS factored in the two elopement attempts by Resident # 2
in arriving at its immediate jeopardy determination. It is clear, however, that between
January 11 and January 28, 2007, Petitioner took substantial steps to assure that its staff
was trained properly in responding to alarms. On January 12, 2007 Petitioner in-serviced
its staff in order to make certain that alarms would be responded to promptly and
efficiently. There is nothing in the record to suggest that Petitioner’s staff was
inadequately trained in responding to alarms after that date. Thus, I would find no
jeopardy emanating from the care Petitioner gave to Resident # 2, as opposed to Resident
# 1, beginning on January 28, 2007 even if I were to find Petitioner’s care of Resident # 2
to be deficient as of January 11.

I find CMS’s allegations that Petitioner failed to comply with the requirements of 42
C.F.R. § 483.75 in providing care to Resident # 2 to be without merit. As I have
discussed, Petitioner’s staff acted appropriately in planning for the resident’s needs and
protecting the resident against foreseeable hazards. The evidence does not support a
finding that Petitioner’s management failed to direct the staff appropriately in its care of
the resident.

2. CMS’s determination that Petitioner’s deficient care of Resident # 1
was at the immediate jeopardy level of noncompliance was not clearly
erroneous.

There is ample and persuasive evidence that Petitioner’s deficient care of Resident # 1
was at the immediate jeopardy level of noncompliance. The staff’s failure to anticipate
that the resident would be at risk for rolling out of a shower bed while being bathed and
its failure to implement necessary precautions caused that resident to sustain an injury
that resulted in her death. Management’s failure to anticipate and to deal with the risks
resulting from using the shower bed with a resident as incapacitated as was Resident # 1
plainly put the resident — and, potentially, any other resident similarly situated — in a state
of immediate jeopardy.
11

3. CMS’s determination that immediate jeopardy continued after January
28, 2007 is clearly erroneous.

However, although immediate jeopardy plainly existed as of January 28, 2007 that ended
when Petitioner’s management and staff took effective measures to eliminate it. The
overwhelming evidence is that Petitioner implemented such measures on January 29,
2007. I find CMS’s determination that immediate jeopardy persisted after January 28 to
be clearly erroneous given the measures that Petitioner’s staff took.

The evidence establishes that, effective January 29, 2007, Petitioner implemented a policy
requiring two staff members to be present at all times during transfer, transportation, and
bathing of residents. P. Ex. 22, at 4-6; P. Ex. 45; at 3. The effect of this policy was that a
staff member could observe and, if necessary support, a resident at all times. On January
29, 2007 Petitioner in-serviced its staff regarding this new policy. P. Ex. 22, at 4-6; P.
Ex. 45, at 3. Petitioner also immediately removed from service the shower bed that was
involved in the accident sustained by Resident # | and it never used it again. P. Ex. 45, at
4. It ordered a new shower bed to replace the one taken out of service but, also,
immediately suspended the use of shower beds for bathing residents. Finally, Petitioner
limited the shifts on which showers were given to residents.

These measures, although simple and rather obvious, went to the heart of the immediate
jeopardy caused by Petitioner’s noncompliance. The probability of harm or worse to
Petitioner’s residents exposed by Petitioner’s care of Resident # 1 was that residents were
not being supervised and assisted adequately while being bathed. That risk was
eliminated by Petitioner when it assigned two of its staff to assist residents at all times
during the bathing process. Indeed, CMS notes that assigning two staff members to assist
residents while being bathed was a “reasonable” approach to dealing with risks such as
those encountered by Resident # 1. CMS’s brief in lieu of hearing at 12.

CMS argues that immediate jeopardy was not abated immediately because Petitioner did
not review and revise the care plans of residents who needed assistance with bathing until
the end of February 2007. CMS’s brief in lieu of hearing at 25. According to CMS:

Immediate jeopardy could only be removed by facility-wide re-training as
to the use/purpose of care plans, updating the care plans of affected
residents with the two-person bathing policy, and staff training in the proper
technique for bathing facility residents who required the use of a shower
bed.

Id. { find this assertion to be unpersuasive because, in fact, Petitioner took effective steps
immediately after the accident on January 28 to assure that all of its vulnerable residents —
those needing assistance with bathing — were protected. The critical action taken by
12

Petitioner, the action that CMS has identified as “reasonable”, was to assure that a// of
these residents were bathed by two staff members. Also Petitioner removed from service
the shower bed that was implicated in the January 28 accident. Updating residents’ care
plans certainly was necessary to attain full compliance with participation requirements.
But, elimination of immediate jeopardy was accomplished by taking the simple step of
assuring that all residents needing assistance received adequate assistance and supervision
when they were bathed.

The purpose of updating residents’ care plans was to assure that each resident received
the individualized care that he or she was entitled to and to assure that all foreseeable
risks to that resident were identified and planned for. As I have discussed every resident
in a facility is entitled to such individualized assessment and planning and a facility is
deficient if it fails to provide that to each of its residents. But, in terms of eliminating
jeopardy to residents what is important is that a facility implement policies that assure
that its residents are adequately protected against hazards and risks. Here, requiring that
all residents be supervised by two members of Petitioner’s staff while being bathed was
targeted precisely at the risk that became apparent with the accident to Resident # 1.
Giving all of Petitioner’s residents the benefit of this change in policy — whether each of
them needed two-person supervision and assistance or not — eliminated the jeopardy that
was present in this case.

4. Petitioner did not attain full compliance with participation
requirements before March 1, 2007.

Petitioner has not argued that it attained full compliance with participation requirements
prior to March 1, 2007 and, indeed, the evidence supports a finding that it did not
complete all corrective actions prior to that date. As CMS notes, Petitioner did not
complete its review of residents’ care plans prior to that date.

5. A one-day civil money penalty of $4000 is a reasonable remedy for
Petitioner’s immediate jeopardy level noncompliance. Penalties of $200
per day are a reasonable remedy for Petitioner’s non-immediate jeopardy
level noncompliance through March 1, 2007.

Regulations governing imposition of civil money penalties provide that daily penalties for
immediate jeopardy level noncompliance may fall within a range of from $3050 to
$10,000 for each day of noncompliance. 42 C.F.R. § 488.438(a)(1)(i). Penalties for non-
immediate jeopardy level noncompliance may fall within a range of from $50 to $3000
per day. 42 C.F.R. § 488.438(a)(1)(ii). The regulations establish criteria for deciding the
appropriate daily civil money penalty amount within each of these ranges. 42 C.F.R. §§
13

488.438(f)(1)-(4), 488.404 (incorporated by reference within 42 C.F.R. § 488.438(f)(3)).
These factors include: the seriousness of a facility’s noncompliance; its compliance
history; its culpability; and its financial condition.

CMS has provided no argument as to what is reasonable in this case aside from asserting
that immediate jeopardy continued from January 29 through March 1, 2007. Petitioner
asserted that the penalty amounts determined by CMS are unreasonable but, like CMS,
provided no argument as the reasonableness of these amounts in the context of the
applicable regulatory factors for deciding penalty amounts.

I decide that an immediate jeopardy level penalty for January 28, 2007 of $4000 is
reasonable based on the application of the regulatory factors to the evidence. The
seriousness of Petitioner’s noncompliance in providing care to Resident # 1 and
Petitioner’s culpability for the resident’s fatal accident are sufficient to justify a penalty of
$4000. The failure of Petitioner’s staff to assess and plan for the risk that the resident
might roll out of a shower bed caused this resident to sustain a fatal accident. This was a
risk that was foreseeable in light of a previous incident in which the resident fell out of
her bed.

The one-day civil money penalty of $4000 that I impose for Petitioner’s immediate
jeopardy level noncompliance is considerably less than the aggregate that CMS
determined to impose for this noncompliance. That is because CMS’s determination as to
duration is clearly erroneous. I note, however, that the penalty I impose also is predicated
on CMS’s apparent determination that Petitioner’s immediate jeopardy level
noncompliance commenced on January 28, 2007, the date that Resident # 1 sustained her
fall from the shower bed. That is obviously an incorrect assessment as to the beginning
point of immediate jeopardy. In this case immediate jeopardy commenced when
Petitioner failed to assess and care for Resident # 1’s propensity to fall. That, in fact,
began at least weeks prior to the date when the resident actually fell (indeed, the resident
sustained an initial fall on September 21, 2006). Had CMS determined to impose
immediate jeopardy level civil money penalties beginning at an earlier date than January
28, 2007, a date commensurate with the actual date of Petitioner’s failure adequately to
assess Resident # | and plan for her care, I would have sustained them.

I decide that penalties of $200 per day are adequate to remedy the noncompliance that
persisted after January 28 and which continued up through March 1, 2007. Petitioner
eliminated the most egregious elements of its noncompliance by requiring that two staff
members supervise and assist residents during bathing, by removing from service the
shower bed that was implicated in the January 28 accident, and by limiting the hours
during which bathing took place. But, there were still unresolved — albeit relatively low
14

level — elements of noncompliance which Petitioner had to correct in order to eliminate
all possibility of harm to its residents. These included a systematic review of all
residents’ plans of care. Civil money penalties of $200 per day during the period when
these corrective actions took place are, in my judgment, commensurate with the
noncompliance that remained after January 28, 2007.

6. CMS is authorized to deny Petitioner payment for new Medicare
admissions for the period that ran from February 25 through March 1,
2007.

CMS has discretion to deny a facility payment for new Medicare admissions at any time
when the facility is not complying substantially with Medicare participation requirements.
42 C.F.R. § 488.417(a). Denial of payment is authorized in this case during the period
that ran from February 25 through March 1, 2007 because Petitioner was not complying
substantially with Medicare participation requirements during this period.

/s/
Steven T. Kessel
Administrative Law Judge
